Citation Nr: 0333461	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  94-33 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for lumbar 
myositis with somatization disorder.

2.  Entitlement to service connection for residuals of a 
spider bite of the left hand.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from January to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1992 RO decision which granted service 
connection and a 20 percent rating for lumbar myositis with 
somatization disorder (the veteran appeals for a higher 
rating), and which denied service connection for residuals of 
a spider bite of the left hand.  In January 1998, the Board 
remanded the case.  

The present Board decision addresses the claim for service 
connection for residuals of a spider bite of the left hand.  
The claim for a rating higher than 20 percent for lumbar 
myositis with somatization disorder is the subject of remand 
portion of the decision.


FINDINGS OF FACT

The veteran reportedly sustained a left hand spider bite in 
service, but there are now no residuals of that spider bite.


CONCLUSION OF LAW

Claimed residuals of a spider bite of the left hand were not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West Supp. 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the Army from January to 
July 1991, including service in Southwest Asia (from February 
to May 1991) during the Persian Gulf War.  He also had Army 
National Guard/Reserve service.

Service medical records show that in March 1991, the veteran 
was found in bed shaking with a high fever.  He reported 
having been bitten in the left palm by a spider; he stated 
that he had reached under a cot and felt a sting, but with no 
redness or swelling.  Initial treatment records noted a 
suspicion of rhabdomyolisis, with the need to rule out 
meningitis and a scorpion sting.  He was diagnosed with acute 
febrile polymyositis, with suspicion of a venomous spider 
bite (of the black widow family) to the left palm.  A doctor 
doubted sandfly fever or typhus fever; he favored one of the 
indigenous spider bites, but stated that diagnosis would 
probably never be established.  Viral syndrome was another 
possibility.   The veteran underwent a lumbar puncture the 
same day to assess the etiology of sequelae (loss of 
consciousness and debilitating headaches).  After several 
attempts, a lumbar puncture was performed.  After the 
procedure, he started complaining of low back pain and using 
crutches to walk.  In May 1991, it was noted that a tiny 
puncture had been observed in the left palmar surface at the 
base of the fourth digit, but no stinger or erythema.  On 
evaluation in June 1991, he denied having any rash, skin 
infection or sores. 

In September 1991, he complained of multiple small blisters; 
the assessment was herpes zoster infection over the left 
shoulder, neck and nuchal area.  Improvement was noted in 
October 1991.

On VA examination in November 1991, his history of low back 
pain arising after a lumbar puncture performed in service 
following a spider bite was recounted.  The impression was 
status post spider bite of the palm of the left hand.

On VA dermatological examination in November 1991, there was 
a prominent rash on the left shoulder and arms of two months' 
duration.  The assessment was post inflammatory 
hyperpigmentation with hypopigmentation and folliculitis (one 
lesion only) and dyshydrosis.

On VA psychiatric evaluation in December 1991, the veteran 
was diagnosed with somatization disorder.  The examining 
psychiatrist also noted the veteran's account of having been 
bitten by a spider in the left hand and having been 
hospitalized.

VA medical records from 1991 to the present show complaints 
of continuing low back pain associated with chronic low back 
pain syndrome and lumbosacral osteoarthritis, with no or only 
partial subjective improvement after on treatment.  

On medical board examination in March 1992, X-rays and an MRI 
of the lumbosacral spine were normal.  Diagnoses were low 
back pain post spinal tap; status post spider bite, left hand 
palm, healed without trace; adjustment disorder.  

He was treated in October 1992 for a skin rash diagnosed as 
eczematoid dermatitis.  

Private psychiatric evaluation from February 1993 indicated 
that the veteran might tend to resort to somatization as a 
means to express his internal conflicts and preoccupations; 
there also was an unwillingness to accept psychological 
factors underlying his symptoms.  

A March 1993 report from a medical evaluation board in 
connection with reserve service provides diagnoses of low 
back pain post spinal tap in March 1991 with no objective 
findings; tinea cruris, being treated; contact dermatitis of 
the left inner elbow, resolving with treatment; and chronic 
headaches.

The veteran testified at a hearing before the RO in April 
1993 that his back condition affected his ability to work and 
to function.

A private dermatologist evaluated a rash on the veteran's 
left arm in October 1993.  He stated that the etiology was 
unknown, but that it had started in the Persian Gulf.  In 
addition to contact dermatitis, the veteran also had tinea 
pedis.

On VA examination of the spine in January 1994, the veteran's 
complaints of left hand numbness after a spider bite in 
service were noted.  His history included a lumbar puncture 
in service with low back pain and radiation to the left hip.  

The veteran was examined by the VA in June 1996.  There were 
no abnormal findings of the skin.  He had pain in the lumbar 
area and on passive straight leg raising, along with 
difficulty on squatting and walking on toes and heels.  
Diagnoses included peripheral neuropathy secondary to spider 
bite.  

The veteran underwent a VA examination in August 1996.  He 
reported a history of itching all over his body for several 
years, a history of face spots of two years duration, and a 
left cheek lesion which had not yet been treated.  He 
described occasional peeling of skin for several months.  
Objective findings were brownish patches on cheeks and 
forehead, verrucous nodule of the left cheek, no skin lesion 
to explain his itching, brownish patches of legs, scaly toe 
webs, hyperkeratosis pigmentation of axillae, and scaly 
scalp.  Diagnoses were melasma; verruca vulgaris; itching, 
cause unknown; stasis dermatitis; tinea pedis; exogenous 
obesity; pseudo-acanthosis nigricans; and seborrheic 
dermatitis.

On complaint of recent itching in August 1996, diagnosis was 
allergic skin reaction.

On VA skin examination from May 1998, the veteran described 
having a rash on  and off since Persian Gulf War service.  
The examining doctor observed no rash; he only noted two 
post-inflammatory, hyperpigmented macules in the right hand 
and right lower leg, as well as mild xerosis.

On VA peripheral nerves examination from May 1998, the 
diagnosis was peripheral neuropathy of unknown etiology.  The 
examining doctor stated that a search had revealed no 
evidence in literature of the existence of peripheral 
neuropathy due to spider bites.  

VA progress notes from July 1998 found no objective findings 
to explain subjective low back symptoms other than 
neuropathy, which would not explain low back pain.

The veteran was given a VA peripheral nerves examination in 
May 1999.  On review of recent examinations, the examining VA 
doctor concluded that there was no functional impairment due 
to service-connected lumbar myositis with somatization 
disorder.  

VA outpatient medical records from 2001 to the present show 
treatment for various conditions, including low back pain, 
identified as degenerative disc disease with radiculopathy.  
He was treated for pain disorder and intermittent explosive 
disorder.

On VA examination in June 2002, the veteran complained of 
numbness of both hands, greater on the left; he denied pain 
in the scar area.  However, there was no objective evidence 
of a scar on the left hand, and the examination was negative.

II.  Analysis

Through discussions in correspondence, RO decisions, the 
statement of the case, the supplemental statements of the 
case, and the Board's remand, the VA has informed the veteran 
of the evidence necessary to substantiate his claim for 
service connection for residuals of a spider bite of the left 
hand.  He has been told of his and the VA's mutual 
responsibilities for providing evidence.  Relevant medical 
records and necessary examinations have been obtained.  The 
VA has satisfied the notice and duty to assist provisions of 
the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection also requires competent evidence that a 
claimed disability currently exists.  Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  

The Board must first point out that service connection has 
already been established for a low back disability that 
appears to be a residual of a lumbar puncture performed in 
service after the veteran reported having been bitten by a 
possibly venomous spider and having developed high fever and 
loss of consciousness.  Thus, this residuals of a procedure 
that was performed because of the claimed spider bite is 
already being compensated; additional compensation my not be 
paid for the same symptom under a different name.  See 
38 C.F.R. § 4.14.  Also, this residual has essentially been 
determined to have arisen from the in-service procedure used 
to investigate the alleged spider bite, not from the claimed 
spider bite itself.  

In addition, the Board has previously denied service 
connection for a skin condition in a final decision in 
January 1998.  See 38 U.S.C.A. § 7104. The current inquiry 
must focus on any conditions that are not related either to 
the claimed skin condition or to the service-connected low 
back disability.

The veteran's service medical records substantiate that he 
suffered some sort of injury, which may have been from a 
spider bite, while on active duty in the Persian Gulf War.  
Service doctors attempted to investigate symptoms that 
developed as a result of that injury.  It appears that the 
veteran then developed low back pain after undergoing one 
such procedure, a lumbar puncture.  As noted above, such low 
back pain is already being compensated.

The evidence of record indicates that there have been 
frequent references to the claimed spider bite during 
service, including a diagnosis on VA examination in June 1996 
of peripheral neuropathy secondary to spider bite.  However, 
even as early as March 1992, on a medical board examination 
in connection with reserve service, it was determined that 
the spider bite of the palm of the left hand had healed 
without a trace.  And more recently, on VA examination in May 
1998, a VA doctor concluded (in consultation with another VA 
doctor) that there was no evidence in medical literature of 
any association between a spider bite and peripheral 
neuropathy.  

In sum, the weight of the credible evidence demonstrates that 
there is no current residual disability from the service 
spider bite.  Without current residuals, service connection 
may not be granted.  Degmetich, supra.  The claimed condition 
was not incurred in or aggravated by service.  As the 
preponderance of the evidence is against this claim for 
service connection, the benefit-of- the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a spider bite of the left 
hand is denied.


REMAND

In the judgment of the Board, additional development is 
needed as to the claim for a rating higher than 20 percent 
for service-connected lumbar myositis with somatization 
disorder.  

In granting service connection for lumbar myositis with 
somatization disorder, the RO has noted that this particular 
low back problem and this particular psychiatric problem were 
considered to be one disability entity for rating purposes, 
and that a single rating is to be assigned under the 
diagnostic code for the predominant aspect of the overall 
condition.  Despite the evidence developed after the Board's 
last remand, questions remain as to the level of severity of 
the condition, and as to whether other low back and 
psychiatric diagnoses which appear in the medical records 
should be considered service-connected.  Further development 
of evidence, including additional VA examinations, is 
warranted on this matter. 

Also, the regulations governing the evaluation of back 
disabilities were recently revised.  68 Fed. Reg. 51,454 
(Aug. 27, 2003) (revising 38 C.F.R. § 4.71a, effective Sep. 
26, 2003).  These new regulations apply to the veteran's 
claim and they should be considered by the RO.  

Accordingly, this issue is remanded for the following action:

1.  The RO should have the veteran 
undergo VA physical and psychiatric 
examinations to determine the nature and 
severity of service-connected lumbar 
myositis with somatization disorder.  The 
claims folder should be provided to and 
reviewed by the examiners. 

The doctor who performs the physical 
examination should diagnose all current 
low back disorders.  All findings 
necessary for rating a low back condition 
under the latest rating criteria should 
be provided.  The doctor should provide a 
medical opinion, with adequate rationale, 
as to the date of onset and etiology of 
all currently diagnosed low back 
disorders, including any relationship to 
the veteran's active duty or to his 
previously service-connected lumbar 
myositis with somatization disorder.  

The doctor who performs the psychiatric 
examination should diagnose all current 
psychiatric disorders.  The doctor should 
provide a medical opinion, with adequate 
rationale, as to the date of onset and 
etiology of all currently diagnosed 
psychiatric disorders, including any 
relationship to the veteran's active duty 
or to his previously service-connected 
lumbar myositis with somatization 
disorder.  

2.  Then, and after assuring compliance 
with the notice and duty to assist 
provisions of the law, the RO should 
review the claim for a rating higher 
than 20 percent for service-connected 
lumbar myositis with somatization 
disorder.  Consideration should be given 
to the latest rating criteria for back 
disorders.  In performing its review, 
the RO should indicate which of the 
currently diagnosed low back disorders, 
and which of the currently diagnosed 
psychiatrc disorders, are deemed 
service-connected, on either a direct or 
secondary basis.  The RO should also 
determine whether only one rating is 
warranted (for the predominant aspect of 
the low back/psychiatric condition), or 
whether two separate ratings are 
warranted (one for the low back aspect 
of the condition, and one for the 
psychiatric aspect of the condition). 

If the claim is denied, the RO should 
issue the veteran and his representative 
a supplemental statement of the case, 
and they should be given an opportunity 
to respond, before the case is returned 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	L.W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



